 Case 2:18-cv-02391-GMN-GWF Document 15 Filed 02/14/19 Page 1 of 12



 1   JENNY L. FOLEY, Ph.D., ESQ.
     Nevada Bar No. 9017
 2   E-mail: jfoley@hkm.com
 3   MARTA D. KURSHUMOVA, ESQ.
     Nevada Bar No. 14728
 4   E-mail: mkurshumova@hkm.com
     HKM EMPLOYMENT ATTORNEYS LLP
 5   1785 East Sahara, Suite 300
     Las Vegas, Nevada 89104
 6
     Tel: (702) 625-3893
 7   Fax: (702) 625-3893
     E-mail: jfoley@hkm.com
 8   Attorneys for Plaintiff
 9
                               UNITED STATES DISTRICT COURT
10
                                    DISTRICT OF NEVADA
11
      AUDREY SPENCER, an Individual,
12                                                   CASE NO.: 2:18-cv-02391-GMN-GWF
                         Plaintiff,
13
14    vs.                                            STIPULATION AND ORDER TO FILE
                                                      SECOND AMENDED COMPLAINT
15    SOUTHERN NEVADA REGIONAL                                (First Request)
      HOUSING AUTHORITY, a State Agency.
16
17                       Defendants.

18
19
            IT IS HEREBY STIPULATED between Plaintiff AUDREY SPENCER (“Plaintiff”),
20
21   by and through her counsel of record, Jenny L. Foley, Ph.D., Esq. and Marta D. Kurshumova,

22   Esq. of HKM EMPLOYMENT ATTORNEYS, LLP., and Defendant, SOUTHERN NEVADA
23   REGIONAL HOUSING AUTHORITY (“Defendant”), by and through its counsel of record,
24
     Theodore Parker, III, Esq. and Yadira R. Gibson, Esq. of the law firm Parker, Nelson &
25
     Associates, Chtd. pursuant to F.R.C.P. 15(a)(2), that Plaintiff shall file the attached Second
26
     Amended Complaint in order to cure a mistake in the caption of the First Amended Complaint.
27
28
                                              Page 1 of 2
 Case 2:18-cv-02391-GMN-GWF Document 15 Filed 02/14/19 Page 2 of 12



 1          The new caption will read: AUDREY SPENCER, an Individual, vs. SOUTHERN
 2   NEVADA REGIONAL HOUSING AUTHORITY.
 3
 4
     Dated this 14th day of February, 2019.           Dated this 14th day of February, 2019.
 5
     HKM EMPLOYMENT ATTORNEYS, LLP. PARKER NELSON & ASSOCIATES,
 6                                  CHTD.
 7    /s/ Jenny Foley                                  /s/ Yadira Gibson
     JENNY L. FOLEY, PH.D., ESQ.                      THEODORE PARKER, III, ESQ.
 8   Nevada Bar No.: 9017                             Nevada Bar No. 004716
     MARTA D. KURSHUMOVA, ESQ.                        YADIRA R. GIBSON, ESQ.
 9   Nevada Bar No.: 14728                            Nevada Bar No. 008637
     1783 East Sahara, Suite 300                      2460 Professional Court, Suite 200
10   Las Vegas, Nevada 89104                          Las Vegas, Nevada 89128
     (702) 625-3893                                   (702) 868-8000
11   Fax No.: (702) 625-3893                          Fax No.: (702) 868-8001
     Attorneys for Plaintiff                          Attorneys for Defendant
12
13                                             ORDER
14          IT IS SO ORDERED.
15
                                                 ___________________________________
16                                               UNITED STATES MAGISTRATE JUDGE
17
                                                 Dated this ____, February
                                                            15th day       2019. 2019.
                                                                     of February,
18
19
20
21
22
23
24
25
26
27
28
                                              Page 2 of 2
